Citation Nr: 1215537	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral lung disability, claimed as residuals of bilateral pneumothorax.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from January 1958 to November 1961 and was on active duty for training on July 15, 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a lung condition, to include residuals of bilateral pneumothorax.  

The Veteran was scheduled for a hearing before a hearing officer at the RO in March 2009.  He requested that the hearing be re-scheduled.  Another hearing was scheduled in July 2009.  He subsequently canceled the hearing and withdrew his request for another hearing in conjunction with his claim.  


FINDING OF FACT

The Veteran's congenital pulmonary blebs were subject to superimposed injuries during active military service.  


CONCLUSION OF LAW

Residuals of bilateral pneumothorax, including chronic pleural and parenchymal scarring, were incurred in active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the Board's decision allowing the benefit sought, the Board finds that any deficiencies in VA's duties to notify or assist the Veteran are harmless.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Active military service is defined, in part, as active duty and any period of active duty for training.  38 U.S.C.A. § 101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service; this presumption may only be rebutted by clear and unmistakable evidence of pre-existence.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In addition, service connection may not be granted for congenital defects as such.  38 C.F.R. § 3.303(c) (2011).  However, in a precedent decision, VA's General Counsel concluded that although service connection may not be granted for a defect, service connection may be granted for a disability which is shown by the evidence to have resulted from a defect which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records indicate that in his Report of Medical History completed in January 1958, the Veteran denied shortness of breath, pain or pressure in his chest, or a chronic cough.  Upon enlistment examination in January 1958, his lungs and chest were found to be clinically normal.  No chronic lung disabilities or congenital abnormalities were reported.  In August 1961, the Veteran was seen for complaints of acute chest pain and dyspnea.  Past history of previous similar episodes was negative and there was no significant family history of pulmonary diseases.  Physical findings included diminished breath sounds and chest excursion on the right.  He was in moderate pain and dyspneic.  A chest x-ray revealed complete collapse of the right lung.  The diagnosis was spontaneous pneumothorax.  A chest tube was placed and the lung expanded steadily.  The right pleural effusion resolved spontaneously.  It was noted that the pneumothorax did not exist prior to service.  

A March 1963 private medical record from the Davis Clinic noted that the Veteran had experienced a 40 percent right pneumothorax in December 1962.  

A private medical record from Community Hospital dated July 15, 1963 noted that the Veteran presented with pain in his left chest.  It was noted that he had been closing the door of his car when he felt a muscle strain and shortness of breath.  The impression was spontaneous left pneumothorax.  In a letter dated in January 1964 from the Judge Advocate General, it was noted that the Veteran was injured on July 15, 1963 and that the injury was incurred in the line of duty.  In a U.S. Naval Hospital record dated July 22, 1963, it was reported that the Veteran had been admitted to that facility for evaluation of recurrent spontaneous pneumothorax.  It was noted that family history, past history, and review of systems were essentially non-contributory.  No one else in his family had experienced this and there was no record of an x-ray showing any congenital blebs.  

An August 1963 Report of Medical Treatment, Hospitalization, and Allied Services noted that the Veteran was serving on 14 days of ACDUTRA.  When he got out of his car in the Training Center parking lot, he turned, slammed the car door, and a spontaneous pneumothorax occurred.  

A January 1964 record from Caylor-Nickel Clinic indicated that the Veteran underwent a wedge resection of the two right upper lobe apical lesions and partial resection of the parietal pleura on the right.  The pre-operative diagnosis was recurrent spontaneous right pneumothorax; the post-operative diagnosis was congenital emphysematous blebs of the right upper pulmonary lobe.  

Upon VA examination in July 2007, the diagnoses were:  bilateral pleural scarring and bilateral parenchymal scarring of the lungs; history of bilateral spontaneous pneumothorax; and status post right thoracotomy and wedge resection of upper lobe of the right lung.  

Upon VA examination in March 2009, similar diagnoses were rendered.  The examiner stated that it was most likely that recurrent right pneumothorax was caused by rupture of congenital emphysematous blebs of the upper lobe of the right lung.  Pneumothorax may be considered a normal progression of congenital emphysematous blebs.  Chronic pleural and parenchymal scarring are considered residuals of bilateral spontaneous pneumothorax and surgery.  

In considering the evidence of record, the Board observes that the Veteran clearly experienced a right and left pneumothorax while he was serving on active duty.  The first one in 1961 on the right occurred during his period of active service; the second one on the left during a period of active duty for training in 1963.  In both instances, it was noted that the incident did not exist prior to service and was in the line of duty.  Notably, the incident in 1963 was characterized as an "injury" in military reports.  Post-service medical reports, including the January 1964 private clinic report and the March 2009 VA examination report indicate that the Veteran had congenital blebs; however, none of the records generated during service noted the presence of such a congenital abnormality and in fact the July 1963 report specifically noted that x-rays showed no evidence of any congenital blebs.  Current medical evidence clearly shows that the Veteran has residuals from the in-service incidents - specifically chronic pleural and parenchymal scarring with resection of the right sixth rib.  Consequently, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's congenital blebs were subject to superimposed injuries during service.  Hence, service connection for residuals of bilateral pneumothorax, including chronic pleural and parenchymal scarring is warranted.  See VAOPGCPREC 82-90


ORDER

Service connection for residuals of bilateral pneumothorax, including chronic pleural and parenchymal scarring, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


